DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Amendment received 8/17/20 was entered into the record.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	The amendment recites, “wherein the first and second spacers are integrally connected to each other through a connection portion that extends from the first spacer 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. US 2012/0234655 (“Dong”) in view of Michel US 6,494,451 (“Michel”).
 	Regarding claims 1, 11-15, and 17-20, Dong disclosed an image reading apparatus comprising:  
 	a reading unit that reads a surface of a medium (see at least paragraph 0004); and recording apparatus comprising a recording unit that performs recording on a medium (see at least paragraphs 0004-0005); and
 	a medium transporting device comprising: 
 	a driving roller (11B) that transports a medium and that is driven to rotate (paragraph 0023); 

 	a rotary shaft (112A) of the driven roller; 
 	a first pressing member (13A) that is disposed close to one axial end of the rotary shaft and that presses the rotary shaft in a direction in which the driven roller comes into contact with the driving roller; 
 	a second pressing member (13B) that is disposed close to the other axial end of the rotary shaft and that presses the rotary shaft in a direction in which the driven roller comes into contact with the driving roller; and 
 	a spacer member (including 12A, 12B, 14) that is provided with a first spacer (12A) interposed between the rotary shaft and the first pressing member and a second spacer (12B) interposed between the rotary shaft and the second pressing member,
  	wherein the first and second spacers are connected to each other through a connection portion that extends from the first spacer to the second spacer. 
 	While Dong does suggest the possibility of altering the connections (see the end of paragraph 0023), Dong does not show the spacers connected such that the first and second spacers do not disconnect from the connection portion.
 	Michel teaches using similarly situated first and second spacers (30) that are integrally connected to each other through a connection portion (32) that extends from the first spacer to the second spacer such that the first and second spacers do not disconnect from the connection portion (see at least Figure 6).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Michel within Dong to integrally provide them in a manner well known in the prior art 
 	Regarding claim 2, a bearing portion would support the rotary shaft (see at least Figures 1C and 2A), wherein a surface of each of the first spacer and the second spacer, which presses the rotary shaft, is formed as an inclined surface (see at least Figure 2A) that may generate a force component that presses the rotary shaft in a medium transportation direction in the bearing portion (see Figure 2C and 3C).  Note, this limitations is read according to its broadest reasonable interpretation in view of the disclosure as a whole such that any surface on the described spacer would read on the claimed surface.  
 	Regarding claim 3, Dong disclosed the inclined surface is a surface that presses the rotary shaft to a downstream side in the medium transportation direction (Figure 2C).  
 	Regarding claim 4, Dong disclosed a rotary shaft center of the driven roller is offset from a rotary shaft center of the driving roller toward an upstream side in the medium transportation direction (see Figures 2C and 3C noting that a line passing through the center of each roller is not perfectly vertical).  
 	Regarding claim 5, Dong disclosed the driving roller and the driven roller press the medium toward a path forming member that is provided on an upstream side or a downstream side of the driving roller and the driven roller in the medium transportation direction, and wherein the driving roller is positioned on the path forming member side Figure 1C and paragraph 0004).  
Claim 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dong.  Dong disclosed the limitations of claims 1 and 16 as listed above but did not specify additional roller pairs.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use a pair of rollers that transports the medium and a .
	Regarding claim 7, Dong disclosed a frame (161) to which the spacer member is attached, wherein the spacer member is provided with a restricting portion (144) that restricts a direction in which the spacer member is attached to the frame.  
 	Regarding claim 8, Dong disclosed each of the first pressing member and the second pressing member is configured with a coil spring (Figure 2A), and wherein a projection (124) that is inserted into the coil spring is formed on each of the first spacer and the second spacer.  
 	Regarding claim 9, Dong disclosed a third pressing member (15A) that is disposed close to the one axial end of the rotary shaft and that presses the rotary shaft in a direction in which the driven roller comes into contact with the driving roller; and a fourth pressing member (15B) that is disposed close to the other axial end of the rotary shaft and that presses the rotary shaft in a direction in which the driven roller comes into contact with the driving roller, wherein a gap could be formed by an operator between the third pressing member and the rotary shaft and between the fourth pressing member and the rotary shaft in a state where the driving roller and the driven roller are in contact with each other and pressing forces from the third pressing member and the fourth pressing member act on the rotary shaft when the driven roller is separated from the driving roller by a predetermined distance.  

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new grounds of rejection necessitated by the amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD J SANDERS/Primary Examiner, Art Unit 3658